

115 S2153 IS: Truck Technology Parity Act
U.S. Senate
2017-11-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 2153IN THE SENATE OF THE UNITED STATESNovember 16, 2017Mr. Heller introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo amend title 23, United States Code, to establish electric vehicle weight limitations, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Truck Technology Parity Act. 2.Electric vehicle weight limitationSection 127 of title 23, United States Code, is amended by adding at the end the following:
			
				(u)Electric vehicles
 (1)In generalExcept as provided in paragraph (2), a vehicle propelled exclusively by means of electric battery power may exceed any vehicle weight limit under this section by an amount that is equal to the difference between—
 (A)the weight of the electric batteries and wiring system of the vehicle; and (B)the weight of a comparable diesel tank and fueling system.
 (2)Maximum weightA vehicle propelled exclusively by means of electric battery power may exceed any vehicle weight limit under this section up to a maximum gross vehicle weight of 82,000 pounds..